Citation Nr: 1429359	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-34 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for right knee status post contusion and early degenerative joint disease with residual scar. 

2. Entitlement to an initial rating higher than 10 percent for left knee early degenerative joint disease with spur formation.

3. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a lumbosacral strain.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1967 to February 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2009, the RO granted service connection for right and left knee disabilities and assigned initial ratings of 10 percent for each disability.  The Veteran timely appealed the initial ratings assigned.  In January 2010, the RO denied an application to reopen a previously denied claim for service connection for lumbosacral strain and denied entitlement to a TDIU.

The Veteran provided testimony at a February 2013 hearing before the undersigned.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains no documents relevant to the claims on appeal.

The issues of entitlement to an increased initial rating for the right and left knee disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the February 2013 Board hearing and in a February 2013 statement in support of the claim (VA form 21-418), the Veteran indicated that he wanted to withdraw the appeal of the denial to reopen his claim for entitlement to service connection for a lumbosacral strain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbosacral strain have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204.

During the February 2013 Board hearing and in a February 2013 statement in support of claim (VA Form 21-4138), the Veteran indicated that he no longer wished to pursue his appeal of whether new and material evidence has been submitted to reopened a claim of entitlement to service connection for a lumbosacral strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed without prejudice.


ORDER

The appeal of the denial of the application to reopen the claim for service connection for a lumbosacral strain is dismissed.


REMAND

The Veteran's right knee disability has been evaluated as 10 percent disabling from April 14, 2008, and his left knee disability has been evaluated as 10 percent disabling effective from July 29, 2008.  The RO assigned the ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5010 based on objective evidence of painful or limited motion of a major joint with X-ray findings of arthritis.  The Veteran asserts that he is entitled to higher disability ratings for his knee disabilities.

It was noted during his February 2013 hearing that the Veteran reported instability and limited range of motion that was not found on examination.  As there is a possibility that his disabilities were worse than demonstrated on the most recent examination, a remand is warranted for a new examination.  The Board notes that the Veteran indicated that he experienced interference with employability.  The possibility of an extraschedular rating has therefore been raised. Thun v. Peake, 22 Vet. App. 111 (2008).

Concerning the issue of a total disability rating due to individual unemployability by reason of service-connected disability, in addition to the fact that the issue is inextricably intertwined with the claims for increased ratings for the right and left knee disabilities, see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), extraschedular consideration may be warranted as he does not meet the schedular standards for consideration of a TDIU. See 38 C.F.R. § 4.16(b) (2013).  

There is evidence that the Veteran is unemployed, but it is unclear whether this is solely due to his service-connected right and left knee disabilities.  In his August 2010 substantive appeal and February 2013 Board hearing, the Veteran indicated that he had difficulty climbing stairs and indicated that these symptoms prevented him from working as a long haul truck driver because he was unable to climb up and down into the cab.  The record also contains an August 2009 statement from a nurse practitioner that the Veteran suffered a stroke in February 2009 and is unable to work due to persistent visual impairment.  Furthermore, the April 2010 VA opinion is insufficient to adjudicate the issue of entitlement to a TDIU, as the examiner only briefly indicated that the effect of the disabilities on the Veteran's occupation was that he was unable to walk far, run, or do heavy lifting, without elaborating on the degree to which these would affect the Veteran's employment as a long haul truck driver.

Additionally, there was a reference to a social security disability application in the August 2009 letter from the nurse practitioner.  The AOJ should attempt to obtain additional information from the Veteran about any disability application or award by the Social Security Administration (SSA) so that any outstanding records can be obtained.

Finally, the AOJ should ensure that all available VA and non-VA treatment records are obtained. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran in order to determine whether he is receiving disability benefits from Social Security Administration (SSA) or has applied for benefits so that copies of any outstanding records can be obtained and associated with the record.

2. The AOJ should ensure that all available VA and non-VA treatment records are obtained.  The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

3. Schedule the Veteran for a VA examination as to the severity of his right and left knee disabilities and the effect that these disabilities have on his employability.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  The examiner should record all findings in accordance with the current examination worksheet or questionnaire.

The examiner should perform full range of motion studies of the right knee and left knee and comment on the functional limitations of the service-connected right knee and left knee caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  

To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the right knee or left knee in degrees.  

The examiner should indicate whether there is any instability of the right knee or left knee on examination.  The examiner should also address the Veteran's reports of instability.

After reviewing the entire record, the examiner should also opine on the degree of impairment caused by the service connected right and left knee disability, in particular as it relates to his ability to work as a long haul truck driver.

A complete opinion with rationale is needed for all opinions provided.

4. After completing the above actions, readjudicate the claims for increased ratings for the service-connected right and left knee disabilities, to include consideration of whether referral to the Director of Compensation Service for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1).  

If, after the adjudication of the claims for an increased rating for the service-connected right and left knee disabilities, the Veteran remains below the schedular threshold for a TDIU rating in 38 C.F.R. § 4.16(a), the development of the TDIU issue must include consideration of whether referral to the Director of the Compensation Service for extraschedular consideration is warranted.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


